Citation Nr: 1010021	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for service-connected 
bipolar disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
February 2004.  

This matter was originally before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO granted service 
connection for bipolar disorder and assigned a 30 percent 
disability rating, effective February 14, 2004.  The Veteran 
perfected an appeal of this decision, and in January 2008, 
the Board remanded the case for further development.  

In an April 2008 rating decision, the RO increased the 
initial rating to 50 percent.  The case returned to the 
Board.  In June 2009, the Board issued a decision denying an 
initial rating in excess of 50 percent.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a December 2009 Joint Motion for Remand, the 
Court remanded the case to the Board for adjudication 
consistent with its determination.  

The issue of a request to reopen a claim of entitlement to 
service connection for acne of the face and back has been 
raised by the record but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in January 2008 remand for 
further development.  In one of the remand directives, the 
Board instructed to RO to take steps necessary to obtain 
treatment records from Arbor Circle on the Veteran's behalf.  
A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

Although the RO failed to request or obtain records from 
Arbor Circle, the Board determined in its June 2009 decision 
that this was harmless error.  The Board stated that its 
remand put the Veteran on notice that any such records were 
not associated with the claims file, and she did not obtain 
the records or request that the RO obtain them.  Because the 
RO had completed the remaining remand directives, the Board 
determined that there was substantial compliance with its 
remand.  

In the December 2009 Joint Motion for Remand, the parties 
determined that a remand was required, in part because the 
Board did not ensure that the RO attempted to obtain the 
Arbor Circle treatment records.  The parties believed this to 
be in violation of the Court's decision in Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Board has been instructed 
to ensure compliance with its January 2008 remand and attempt 
to obtain the Arbor Circle treatment records.     

In addition, the Board notes that the Veteran submitted new 
evidence in response to a January 2010 letter sent by the 
Board.  She also submitted a signed waiver of initial review 
of this evidence by the Agency of Original Jurisdiction (AOJ) 
in February 2010.  Therefore, a remand is not required for 
the AOJ to consider this newly submitted evidence.  See 
38 C.F.R. § 20.1304 (2009).  However, since the case is being 
remanded for other reasons, the RO should consider the entire 
record, including newly submitted evidence, in its next 
adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take steps necessary 
to obtain records from Arbor Circle on the 
Veteran's behalf.   

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed, to 
include the additional evidence submitted 
in February 2010.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and her 
representative.  

3.  The RO should also consider whether a 
current VA examination would be in order.  

4.  Thereafter, the case should be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




